IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                      Assigned on Briefs December 9, 2015
                Remanded by the Supreme Court November 22, 2016

            STATE OF TENNESSEE v. CHRISTOPHER WILSON

                 Appeal from the Criminal Court for Shelby County
                      No. 1400109    W. Mark Ward, Judge




                No. W2015-00699-CCA-R9-CD - Filed May 24, 2017
                        _____________________________

THOMAS T. WOODALL, P.J., concurring in results only.

       My general disdain for the so-called “good faith exception” is fully set forth in my
concurring opinion the first time that this case was before this panel. State v. Christopher
Wilson, W2015-00699-CCA-R9-CD, 2016 WL 1627145, at *1 (Tenn. Crim. App., at
Jackson, April 21, 2016) (Woodall, P.J., concurring opinion). In light of our supreme
court’s embracing of the “good faith exception” in State v. Reynolds, 504 S.W.3d 283
(Tenn. 2016), there is no need to repeat my firm belief that the “good faith exception”
should never be recognized in Tennessee. As a judge of an intermediate court, I am
required to follow specific precedent of a higher court, in this case, the Tennessee
Supreme Court. State v. Irick, 906 S.W.2d 440, 443 (Tenn. 1995). I fully accept the
principle of law that requires me to follow controlling legal authority even when I do not
agree. With all due respect, I concur in results only.


                                   ____________________________________________
                                   THOMAS T. WOODALL, PRESIDING JUDGE